IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,354



                EX PARTE DALTON RAY MOREHEAD, JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 6765 IN THE 8 TH DISTRICT COURT
                           FROM DELTA COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to eleven years’ imprisonment.

        Applicant contends that he was denied the right to file an appeal. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that a timely notice of appeal was not filed in this cause. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                    2

judgment of conviction in Cause No. 6765 from the 8th Judicial District Court of Delta County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: May 19, 2010
Do Not Publish